PER CURIAM.
This is an appeal in a war risk insurance case in which verdict was directed for the government. The policy was allowed to lapse for nonpayment of premium in 1919, and the insured died of pulmonary tuberculosis in 1930. The contention of plaintiff is that, at the time of the lapse of the policy, insured was afflicted with tuberculosis. The trouble *205with plaintiff’s ease, however, is that there is nothing in the evidence to show that at that time the disease had reached such stage as to constitute total and permanent disability. This being true, verdict was properly directed for the defendant. U. S. v. Diehl (C. C. A. 4th) 62 F.(2d) 343; U. S. v. Rosborough (C. C. A. 4th) 62 F.(2d) 348; U. S. v. Stack (C. C. A. 4th) 62 F. (2d) 1056; Eggen v. U. S. (C. C. A. 8th) 58 F.(2d) 616, 620. The judgment appealed from will he affirmed. Affirmed.